IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00068-CR

RAYMOND GRELY THORNTON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee




                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2016-672-C2


                         MEMORANDUM OPINION


      A jury convicted Appellant Raymond Grely Thornton of two counts of sexual

assault of a child and assessed his punishment, enhanced by a prior conviction, at life

imprisonment and a $10,000 fine for each count. This appeal ensued. In his sole issue,

Thornton contends that “[t]his Court should exercise its constitutionally-mandated duty
to examine the factual sufficiency of the evidence and, after doing so, conclude that the

evidence is factually insufficient.”1

        The Court of Criminal Appeals has abandoned the factual-sufficiency standard in

criminal cases. See Brooks v. State, 323 S.W.3d 893, 902, 912 (Tex. Crim. App. 2010)

(concluding that there is “no meaningful distinction between the Jackson v. Virginia legal

sufficiency standard and the . . . factual-sufficiency standard, and these two standards

have become indistinguishable” and holding the following: “As the Court with final

appellate jurisdiction in this State, we decide that the Jackson v. Virginia standard is the

only standard that a reviewing court should apply in determining whether the evidence

is sufficient to support each element of a criminal offense that the State is required to

prove beyond a reasonable doubt. All other cases to the contrary, including Clewis, are

overruled.”); see also Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). As an

intermediate appellate court, we are required to follow binding precedent in cases

decided by the Court of Criminal Appeals. See State v. DeLay, 208 S.W.3d 603, 607 (Tex.

App.—Austin 2006) (“As an intermediate appellate court, we lack authority to overrule

an opinion of the court of criminal appeals.”), aff’d sub nom. State v. Colyandro, 233 S.W.3d
870 (Tex. Crim. App. 2007). This Court has also repeatedly considered and rejected the

arguments presented by Thornton. See, e.g., Wilkins v. State, No. 10-16-00233-CR, 2018




1Thornton concedes that the evidence is sufficient under the Jackson v. Virginia standard of review. See 443
U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

Thornton v. State                                                                                    Page 2
WL 1097367, at *3 (Tex. App.—Waco Feb. 28, 2018, pet. ref’d) (mem. op., not designated

for publication) (citing Thomas v. State, No. 10-17-00049-CR, 2017 WL 5662290, at *2 (Tex.

App.—Waco Nov. 22, 2017, pet. ref’d) (mem. op., not designated for publication); Burns

v. State, No. 10-16-00357-CR, 2017 WL 2819116, at *3 (Tex. App.—Waco Jun. 28, 2017, pet.

ref’d) (mem. op., not designated for publication); and Garcia v. State, No. 10-16-00045-CR,

2017 WL 124163, at *2 (Tex. App.—Waco Jan. 11, 2017, pet. ref’d) (mem. op., not

designated for publication)).

        We are therefore not persuaded to consider Thornton’s factual-sufficiency

argument in this proceeding. We overrule Thornton’s sole issue and affirm the trial

court’s judgments.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed August 19, 2020
Do not publish
[CRPM]




Thornton v. State                                                                    Page 3